            Case1:19-cv-03777-CM
           Case  1:19-cv-03777-CM Document
                                   Document21
                                            23 Filed
                                                Filed08/03/20
                                                      08/12/20 Page
                                                                Page11ofof11




                             I<RAI<OWER DICHIARA LLC
                                    Attorneys a nd Counselors at Law
                                          www.kdlawllc.com


Michael R. DiChia/ USDC SONY
                                                                       333 Bloomfield Ave, Ste . 202
Member                  DOCUMENT
                                                                                Caldwell, NJ 07006
md @ k dla w lie .c o m ELECTRONICALLYFJtED-
Admitted in NJ, NY, and ~ #:              .                             100 Church Street, 8 th Floor
p (201 ) 746-0303           DATE FILED:    ~ IJ.-{?o ?e                       New York, NY 10007
f (866) 417-2333




VIA ECF
Honorable Colleen McMahon, U.S.D.J.
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007-1312

         Re:        Amley v. Sumitomo Mitsui Banking Corporation
                    Case No. 19-cv-03777-CM

Dear Judge McMahon:

       This firm represents Plaintiff in the above-referenced action. I write to request that the
Court grant Plaintiff until August 10, 2020 to respond to Defendant's motion to amend.

        Defendant filed the motion to amend the answer on July 21, 2020. Counsel for Plaintiff
was on a long-scheduled vacation for a few days the week after the motion was filed . Because of
the vacation and a personal issue that arose last week, counsel has been unable to draft an
opposition. Plaintiff contacted Defendant today concerning a consent to this request, but the
parties were not able to connect. Accordingly, for the reasons set forth above, Plaintiff
respectfully requests that the Court grant Plaintiff until August 10, 2020 to file an opposition to
Defendant's motion.

         Thank you for your consideration of this request.

                                                          Respectfully submitted,



                                                          Michael R. DiChiara




                                                     1
